     Case 2:20-cv-00131-KJM-AC Document 14 Filed 08/13/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIAM J. WHITSITT,                             No. 2:20-cv-01178-TLN-KJN
12                       Plaintiff,
13           v.
14    CITY OF STOCKTON, et al.,
15                       Defendants.
16    ___________________________________
17    WILLIAM J. WHITSITT,                             No. 2:20-cv-00131 KJM AC PS
18                       Plaintiff,
19           v.                                        RELATED CASE ORDER
20    CITY OF STOCKTON, et al.,
21                       Defendants.
22

23

24                  Examination of the above-captioned actions reveals that they are related within the
25   meaning of Local Rule 123(a). Here, “both actions involve similar questions of fact and the same
26   question of law and their assignment to the same Judge or Magistrate Judge is likely to effect a
27   substantial savings of judicial effort.” Local Rule 123(a)(3). Accordingly, the assignment of
28
                                                       1
     Case 2:20-cv-00131-KJM-AC Document 14 Filed 08/13/20 Page 2 of 2

 1   these matters to the same judge is likely to effect a substantial savings of judicial effort and is
 2   likely to be convenient for the parties.
 3                  The parties should be aware that relating cases under Rule 123 causes the actions
 4   to be assigned to the same judge – it does not consolidate the actions. Under Rule 123, related
 5   cases are generally assigned to the judge and magistrate judge to whom the first filed action was
 6   assigned.
 7                  As a result, it is hereby ORDERED that 2:20-cv-01178-TLN-KJN is reassigned
 8   from Judge Troy L. Nunley to the undersigned and from Magistrate Judge Kendall J. Newman to
 9   Magistrate Judge Allison Claire. Henceforth, the caption on documents filed in the reassigned
10   case shall be shown as: 2:20-cv-01178-KJM-AC.
11                  It is further ORDERED that the Clerk of the Court make appropriate adjustment in
12   the assignment of civil cases to compensate for this reassignment.
13                  IT IS SO ORDERED.
14   DATED: August 12, 2020.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
